DETAILED ACTION
This is responsive to the amendment filed 07 September 2021.
Claims 1-8 and 10-21 remain pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07 September 2021 regarding claim 10 have been fully considered but they are not persuasive. 
Regarding claim 10, Applicant argues:
Despite all of the claims in Bulis indicating that the volume of the playback device(s) is reduced/muted when an emergency alarm is activated, the Office Action asserts that that "increasing an output volume setting during triggers 'such as a window opening'...may help alert a homeowner of a possible intrusion at the same time scaring a would-be intruder." While that would be helpful if the playback device in Bulis actually alerted a listener of the emergency situation such as a possible intruder, but since Bulis is related to media playback within multiple zones within homes, businesses, etc., increasing the output volume would only increase the media (e.g., digital music) being played, not alert a listener of a possible intruder. Instead, in Bulis, decreasing/muting the volume in the event an emergency is detected allows listeners to be more aware of the emergency whereas increasing the volume of the playback device during an emergency may prevent listeners from being aware of the emergency situation. To the contrary, the present application discloses overriding output settings to respond with maximum volume to alert the user and the possible intruder that 911 is being called and perhaps scare off the intruder. Accordingly, Bulis teaches away from increasing the output volume in response to an emergency as required by Claim 10. 
The Examiner respectfully disagrees. 
Bulis discloses lowering the system’s volume when an emergency is detected as an option (“The control system may then detect that the emergency condition has occurred based on input from the alarm or emergency sensor. Other trigger conditions are possible as well, such as a window opening, a power outage or disruption, a voice command, or other physical conditions that can be detected by a sensor, such as the sensors described above. In some examples, the trigger condition indicates that it may be beneficial to modify one or more system limits of the media playback system, such as lowering a system volume limit for example”, emphasis added, [0069]). As a matter of fact, in another embodiment, Bulis discloses that modifying the system limits may actually include increasing volume (“the media playback system will continue to increase volume as the volume is turned up to 100%”, [0083], see also [0102]). 
Further, turning up the volume of a playback device during a break-in would indeed scare a would-be intruder while at the same time alerting the user that an emergency has occurred. Alarms going off during an emergency (e.g. break-in) is old and well-known as an alert and deterrent. Also, it is unclear why loud volumes “prevent listeners from being aware of the emergency situation” in Bulis but “alert the user” in Applicant’s invention.

Therefore all of Applicant’s arguments have been considered and they are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 15-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of VanBlon et al. (US PGPub 2017/0277506) and Bulis et al. (US PGPub 2019/0384568).
Claim 10:
Kristjansson discloses a hardware memory device having program instructions stored thereon that, upon execution by a processor of an Information Handling System (IHS) (col. 23, lines 55-64), cause the IHS to: 
transmit an audio instruction to a voice services engine (“The device 110 may send (132) audio data to the server 120 for speech processing”, col. 3, lines 3-25); 
receive a response to the audio instruction; identify an output level; and provide a notification associated with the response using the output level (“The device 110 may receive (142) output audio data from the server corresponding to the utterance and may output (144) audio corresponding to the output audio data using the calculated gain to determine the initial output audio volume at the device”, col. 3, lines 3-25). 
Kristjansson does not explicitly disclose wherein the output level comprises an output level schedule configured by a user.
In a similar system outputting a notification using an output setting selected based on a context of a device, VanBlon discloses wherein the output setting comprises an output level schedule configured by a user (“the activity module 206 may receive context data from a home office computer that includes schedule/calendar data for family members in the home (e.g., school schedule, bedtime schedule, or the like). In such an embodiment, the volume module 206 may adjust a volume setting of a target device based on the calendar data”, [0060]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of outputting Kristjansson’s notification using an output setting selected based on a context of a device, wherein the output setting comprises an output level schedule configured by a user in order to avoid disturbance in some circumstances caused by a loud output response (see VanBlon, [0061] and [0062]).
Kristjansson in view of VanBlon does not explicitly disclose detecting context information indicating an emergency; setting an output volume to a level louder than the output level schedule configured by the user in response to the emergency; and providing the notification the output volume setting.
In a system similarly selecting an output setting in response to context information, in one embodiment, Bulis discloses detecting context information indicating detect that the emergency condition has occurred based on input from the alarm or emergency sensor. Other trigger conditions are possible as well, such as a window opening, a power outage or disruption, a voice command, or other physical conditions that can be detected by a sensor, such as the sensors described above. In some examples, the trigger condition indicates that it may be beneficial to modify one or more system limits of the media playback system”, [0069], see also [0047]-[0048] for user set volume levels).
In a different embodiment, Bulis discloses that modifying system limits of the media playback system may be setting an output volume of a level louder than an output level schedule configured by the user (“the media playback system will continue to increase volume as the volume is turned up to 100%”, [0083], see also [0102]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have combined the references to yield the predictable result of detecting context information indicating an emergency; setting an output volume to a level louder than an output level schedule configured by the user in response to the emergency; and providing an output at the output volume setting because in “an emergency, adjusting the operation of a media playback system may be beneficial” (Bulis, [0069]). For example, increasing an output volume during triggers “such as a window opening” (Bulis, [0069]) may help alert a homeowner of a possible intrusion at the same time scaring a would-be intruder.
Claim 11:

Claim 12:
Kristjansson in view of VanBlon and Bulis discloses the hardware memory device of claim 11, wherein providing the notification comprises reproducing an audio notification at an output level corresponding to the time of the audio instruction (VanBlon, [0061] and [0062]). 
Claim 15:
Kristjansson in view of VanBlon and Bulis discloses the hardware memory device of claim 10, wherein the output setting comprises an output level associated with a type of audio instruction, wherein the context information identifies the audio instruction as being of the type of audio instruction, and wherein providing the notification comprises reproducing an audio notification, by the IHS, at the output level (Kristjansson, col. 3, lines 3-25, note that the type of the audio instruction is the audio instruction mixed with the particular noise level at the user’s location). 
Claim 16:
Kristjansson in view of VanBlon and Bulis discloses the hardware memory device of claim 10, wherein the context information comprises an ambient sound level, wherein the notification is an audio notification, and wherein the output setting is offset by the ambient sound level (Kristjansson, col. 3, lines 21-25). 
Claim 21:
.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kristjansson et al. (USPN 10,147,439) in view of VanBlon et al. (US PGPub 2017/0277506), Bulis et al. (US PGPub 2019/0384568) and Mese et al. (US PGPub 2019/0288867).
Claim 13:
Kristjansson in view of VanBlon and Bulis discloses the hardware memory device of claim 11, but does not explicitly disclose wherein providing the notification comprises reproducing a text notification on a display in response to the time corresponding to a muted interval in the output level schedule. 
In a similar system outputting a notification using an output setting based upon context information, Mese discloses wherein providing the notification comprises reproducing a text notification on a display in response to the time corresponding to a muted interval in the output level schedule (“For example, if an embodiment determines that the user is in an environment generally associated with no noise or quiet noise (e.g., a user is at work in their office, a user is at home late at night, etc.), an embodiment may provide output at lower output settings than the default output settings. Additionally and/or alternatively, using the aforementioned example, an embodiment may provide non-audible visual output, such as a visual notification (e.g., blinking lights, etc.) or textual message on a display screen of a user's device”, [0035]).
home late at night” (see Mese, [0035]).
Claim 14:
Kristjansson in view of VanBlon, Bulis and Mese discloses the hardware memory device of claim 13, wherein the display is part of a proxy device distinct from the IHS (Mese, [0036]). 

Allowable Subject Matter
Claims 1-8 and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: please see the Office action mailed 09 June 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657